Citation Nr: 0815425	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946, and from January 1947 to February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2007, the appellant provided testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The appellant and the veteran were married in February 
1950; they received a final judgment of divorce in February 
1975.

2.  She did not thereafter remarry or attempt to remarry the 
veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for VA death benefit purposes.  38 U.S.C.A. 
§ 101 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Death pension, dependency and indemnity compensation (DIC) 
and accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002 and Supp. 2007).  
A "spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  The term "surviving spouse" is 
defined in pertinent part as a person of the opposite sex who 
(1) was the lawful spouse of a veteran at the time of the 
veteran's death, and (2) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse), and (3) who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  "Marriage," for VA 
purposes, means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  

Analysis

The appellant seeks to establish entitlement to recognition 
as the veteran's surviving spouse for VA death benefit 
purposes.  The appellant has testified credibly that she 
lived with her husband, the veteran, for 25 years, and 
supported him in everything he did insofar as his military 
service and efforts to secure VA benefits were concerned.  
The Board notes with sympathy the appellant's sincere belief 
that she should be entitled to benefits because of all the 
help she gave the veteran.

Never the less, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant and the 
veteran were married in February 1950.  They received a final 
judgment of divorce in February 1975.  They did not 
thereafter remarry or attempt to remarry.  In addition, the 
appellant has not contested the validity of the divorce.  
Thus, at the time of the veteran's death in October 1988, the 
appellant was not legally married to the veteran.  
Accordingly, the appellant's claim must be denied because it 
is without legal merit.  See  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


